Title: To George Washington from Joseph Reed, 14 July 1779
From: Reed, Joseph
To: Washington, George


        
          Sir
          In Council Philadelphia July 14th 1779
        
        Your Excellencys favour of the fifth instant was duly received, and tho it was and is the universal opinion that the number of Men under General Sullivan is greater than can be fed when he proceeds a little farther on the expedition yet we gave early and preremptory orders to the companies of rangers to join as soon as they were completed to any tolerable number, we also directed the militia of the adjoining counties to give all possible aid, as we were resolved that should the expedition fail of success no imputation should justly fall upon the state of Pennsylvania.
        Our prospects of raising these men were very flattering, the success in recruiting for a little time having equalled or rather exceeded our expectations, but the Quarter Masters department having occasion for a number of batteaumen and offering forty five pounds per month, and a ration and a half per day were terms so superior to what we had to offer that the service has languished ever since and it is very doubtful whether they will ever be completed. It is a general opinion that the boat men might have been procured upon more favourable terms, but as it was a necessary service and well meant we can only wish better information had been had. Every state and country is limitted in its powers and if its resources are drawn off in one service they cannot be had in another. Five hundred are engaged in this boat service all of this state besides which the number of deputies assistants and helpers amount to a great number—we would not infer from this that they are unnecessary, but to account for the deficiencies of these companies which otherwise would have been very complete.
        We beg leave to refer your Excellency to the enclosed letter which will shew that no orders have been wanting on our part and that there is every disposition in the Officers under us to execute as far as they can.
        It is much to be wished that instead of troubling your Excellency with this circuitous mode of application, General Sullivan would address himself directly to us, we have assured him that we will endeavour to give him every aid and assistance in our power, and when it cannot be done we shall at least be able to give him sufficient

reasons. We have not had a line from him since he left Easton and tho we knew from other advices that these companies had not joined we had not an information on the subject from the General himself.
        We are very sensible sir, that this expedition has received all possible aid from you, it has also been fostered and cherished by this state, we have drawn off our Waggons at four pounds ten shillings per day which will not pay the driver and shoe the horses. We have stopp’d a great number of ploughs. The encouragment of one hundred dollars by Congress was so small that the state added shoes, shirts leggins blankets and arms amounting to treble the sum. Our order and measures since would shew your Excellency our anxiety on this subject in so striking a view as to exclude every supposition that any thing is omitted in our power to procure the desired success. But we cannot change the course of things and order of providence to advance General Sullivans ⟨Vie⟩ws be they ever so salutary—and we hope his r⟨eco⟩llection of past periods wherein he has seen you rise superior to disappointments and deficiencies far more important, will strengthen his mind to obviate those which may occur to him. With perfect esteem and respect I have the honor to be Your Excellencys most obedient and very humble servant
        
          Jos: Reed President
        
      